
	
		I
		112th CONGRESS
		1st Session
		H. R. 551
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To allow a State to contribute State funds to Federal
		  agencies, State agencies, or Indian tribes participating in an environmental
		  review process under section 139 of title 23, United States Code, to support
		  activities that directly and meaningfully contribute to expediting and
		  improving transportation project planning and delivery for projects in that
		  State.
	
	
		1.Use of State
			 fundsSection 139(j)(1) of
			 title 23, United States Code, is amended by striking such chapter 53
			 to and inserting or such chapter 53 or, until December 31, 2016,
			 State funds to.
		
